



COURT OF APPEAL FOR ONTARIO

CITATION: Brankovic (Re), 2019 ONCA 494

DATE: 20190613

DOCKET: C65966

Doherty, Watt and Pardu JJ.A.

IN THE
    MATTER OF MARKO BRANKOVIC

AN
    APPEAL UNDER PART XX.1 OF THE
CODE

Geocelyne Meyers and Erin Dann, for the appellant,
    Melville Ince

Sarah Shaikh, for the respondent, Ministry of the
    Attorney General for Ontario

Janice Blackburn, for the Person in Charge, St. Josephs
    Healthcare Hamilton

Heard: June 12, 2019

On appeal from the disposition of the Ontario Review
    Board, dated July 16, 2018.

APPEAL BOOK ENDORSEMENT

[1]

Despite counsels able arguments, we are not satisfied that the Boards
    decision is unreasonable or that the Board misapprehended the evidence. On the
    totality of the evidence, it was open to the Board to find a direct
    connection between the appellants abuse of drugs and alcohol and his
    psychotic state when he committed the very serious index offences. The Board
    was also entitled to conclude that the appellants concerns about the status of
    his young daughter at the time of the Ontario Review Board hearing added an
    additional significant stressor to his life at the time.

[2]

In terms of the reasonableness of the order, we are satisfied
    that the Board was entitled to act on the opinion of the treating psychiatrist.
    The appellant has done well in many ways, but he has had the benefit of very
    close supervision
, especially in terms of medication
    compliance. He was on a detention order at the time of this hearing. While he
    had nine months of apparent abstinence from drug abuse, we cannot say the Board
    acted unreasonably in concluding that a significant threat to the safety of the
    public remained. The conditional discharge reflected both that continued risk
    and the appellants progress in the preceding year. Hopefully, that progress
    will continue.

[3]

We need not consider the fresh
    evidence.

[4]

The appeal is dismissed.


